Title: Benjamin Franklin Thompson to Thomas Jefferson, 24 July 1811
From: Thompson, Benjamin Franklin
To: Jefferson, Thomas


          
                  sir. 
                   
                     Setauket (Long-Island New york) 
                     July 24–1811.
            
		  
		  A sincere and ardent veneration for your person and character, has induced me, to transmit you an Oration of mine, lately delivered in this place, at the request of the Tammany Society No 1 of the Island  of Nassau & No 4 of the State, of which I have the honor to be Grand Sachem.
          The publication has no particular merit to recommend it it t 
                  to your notice; but as I have taken the liberty to mention your many virtues, perhaps it will not prove an unwelcome present.
          Should you ever contemplate a Tour thro’ this State, your presence on Long Island, would excite inexpressible satisfaction to a very numerous majority of Republicans and especially to your
          Obedient Humble Servant
                  Benjamin Franklin Thompson.
        